Cobb, J.
1. The contract was executory, but it was not unilateral. J. H. Allen agreed to pay for the books when delivered, and the writing upon the back of the contract which was signed by the plaintiff was in effect an agreement on its part to deliver the books therein described in accordance with the terms of the contract. There was a promise on the part of the plaintiff to publish and deliver the books, and a promise on the part of the deceased to pay for the same when delivered. Each promise was a sufficient consideration for the other. But even if the contract be treated as unilateral, it was. binding upon J. H. Allen during his lifetime, and his legal representative after hisi death, until there was a withdrawal communicated to the plaintiff before its promise was executed either in whole or in part. Allen did not attempt t.o withdraw during his lifetime, and his executor made no effort to withdraw until after the books.„;were published and offered to him in compliance with the undertaking of the plaintiff. The *775death of J. H. Allen did not terminate the contract. Civil Code, § 3438. A mere notice to the plaintiff that Allen had died would not amount to a withdrawal on the part of the executor, even if he was at liberty to withdraw at the time this notice was given. Under either view of the case, the executor was bound to comply with the undertaking of his testator as set forth in the writing sued on. See, in this connection, Brown v. Bowman, 119 Ga. 153, and cit.
2. The plea of plene adininistravit did not allege that the estate had been fully administered without notice of the plaintiff’s claim, and was therefore defective and properly stricken on demurrer. McIntosh v. Sambelton, 35 Ga. 95 (3). While it alleged that the plaintiff had not filed its claim within twelve months from the date of administration, it did not allege that the defendant did not know of the existence of this claim when he administered the estate.
3. The evidence at most showed, the agent with whom the defendant dealt to be an agent to collect and settle. While an agent of this character is allowed some discretion in the matter of settlements, the discretion allowed is personal, and can not be delegated to another; and hence a submission to arbitration is not within the scope of his authority. 1 Am. & Eng- Enc. Law (2d ed.), 1031; Mechem on Agency, § 405.

Judgment affirmed.


All the Justices concur.